PILED
                                                                                    COURT OF APPEALS
                                                                                          DIVISION 11
                                                                                   2014 MAY - G IU1 8: 30
                                                                                                       TON
     IN THE COURT OF APPEALS OF THE STATE O
                                                                                    ff - HMT
                                                  DIVISION II                      BY_
                                                                                            E UT Y
STATE OF WASHINGTON,                                                        No. 44085 -7 -II


                                      Respondent,


        v.




WILLIAM KEITH HARSH,                                                   UNPUBLISHED OPINION


                                      Appellant.


        MELNICK, J. —        William Harsh appeals his six convictions of residential burglary as well

as his single conviction of theft of a firearm, arguing that there was insufficient evidence to

prove that he committed the specific burglaries charged or that he was an accomplice to the

firearm theft.     Because the evidence was sufficient to show that Harsh committed the six

burglaries to which he confessed and that he knowingly aided in the firearm theft, we affirm his

convictions.



                                                        FACTS


                                           burglaries   in   Clallam   County in   the   spring   of   2008,   the
         Following    a     series    of




investigation focused       on   Harsh     and   Joseph Demmon    as possible suspects.    Harsh agreed to be


interviewed from     prison      in March 2009.      During that interview, he explained that he wanted to

turn his life around and confessed to helping Demmon with several burglaries in the Sequim area

to   support   his former   drug     habit.   He supplied details about the burglaries but denied knowing

that any firearms had been taken.             He admitted, however, that Demmon might have taken some

firearms.
44085 -7 -II




         The State originally charged Harsh with 18 offenses but ultimately reduced the charges to

7 counts of residential burglary and a single count of theft of a firearm, with all counts occurring

within the same general area. Following a suppression hearing, the trial court ruled that Harsh' s

interview     statements were admissible.               During Detective Sergeant Lyman Moores' s testimony,

the State played his interview for the jury.

         Harsh explained in the interview that he and Demmon usually used his black Honda

Civic during the burglaries. Harsh then described entering a single -story home at the corner of a

Y intersection. The home had a Ford Explorer parked in the driveway. Harsh said that Demmon

pried open      the   back door     and   that   they   took   a   television     set.   William Davis testified that his


Sequim home           on   Olson Road     was    burglarized in        May   2008.       A photograph taken at that time


showed that his home was a single -story residence at the corner of a Y intersection with a Ford

Explorer in the carport. Davis testified that the back door of his home was forced open and that a

television was taken.


         Harsh also confessed to entering a brown two -story home that was right up the street.

                                          back overlooking the valley                          big   shop in front.    He and
This home had          a    balcony in                                               and   a




Demmon gained entry through the back door after Demmon pried it open with a crowbar from.
Harsh'   s   car.   Harsh did     not remember          anything       of value   being    taken     from that home.    James



Bishop testified that his home on Lost Mountain Road, which is on property that neighbors the
Davis property,        was    burglarized in     May     2008.     A photograph showed that his brown two -story

residence has a large shop in front, and Detective Sergeant Moores testified that it has a balcony

overlooking the view from the back. Bishop testified that his back door was forced open and that
some pain pills            and a pistol were     taken.     A few days later, a deputy recovered a pillowcase

 containing a pill bottle in Bishop' s name farther up Lost Mountain Road.
                                                                   2
44085 -7 -II




         During his interview, Harsh also remembered a burglary at a home on Blue Mountain

Road    across     from the R Corner            Grocery. He and Demmon took a computer and jewelry from

that   residence.      Burl King testified that his home on Blue Mountain Road, which is across the

highway         from the R Corner          Grocery,    was    burglarized in       May   2008.   His computer, a gun, and


some    jewelry     were     missing, among          other   items. His neighbor testified that he saw an unfamiliar


black car parked in King' s yard on the day of the burglary and heard a house door shut.

           Harsh also recalled entering a doublewide trailer that had a two -car garage with white

doors    next     to it.    He and Demmon forced open the front door and took a desktop computer, a

change     jar,   a camera, and some            jewelry      from that home.       Marilyn McNamara testified that she


lives in    a   doublewide trailer in Sequim that              was   burglarized in    May   2008. The photograph of her


home     shows      that    it   adjoins   a   two -car     garage with white       doors.    She added that her desktop

computer, a change jar, some jewelry, and a camera docking device were taken, and that there

were crowbar marks on the front door.


           Harsh also described entering a small house in a cul -de -sac with a hot tub behind a shop.

He took items including a television, some jewelry, several DVD' s, and a surround sound unit.

Megan Waldron              testified that   her     small   home is in   a cul -de -sac and   has   a   hot tub.   In May 2008,

her front door was forced open and her surround sound system, television, DVD' s, and jewelry

were taken.


            Harsh further described entering a one -story house with natural wood siding and

hardwood floors.             He said that Demmon knew the owners because he had done work on their

                Harsh took 'a                                        few           items from that home.           Joseph Sauve
 gutters.                          laptop      computer      and a         other




testified that      his Sequim home            on   Humble. Hill Road       was    burglarized in   May     2008. His house is




                                                                     3
44085 -7 -II




a single -story residence with natural wood shingles; half of the interior has hardwood flooring.

Cole' s Gutters had recently done work on Sauve' s home. His laptop computer was missing.

            After    Sheryl       Wolover     was   unable      to        testify,   Deputy Andrew Wagner described

investigating the burglary to her home on Lost Mountain Road on May 20, the same night he
learned      of   the nearby       Bishop burglary.       Wagner also described his contact with Harsh and


Demmon in the vicinity of Lost Mountain Road about six hours before he responded to the

Wolover burglary. Harsh said that he worked for a construction company and Demmon said that

he   worked       for Cole'   s   Gutters.   They told Wagner they were going fishing, but a search of their

black Honda Civic did              not reveal   any   fishing   gear.         Wagner did find a Sony remote and a pry

bar.


            At the close of the State' s evidence, Harsh moved to dismiss the charges. He argued that

the evidence was insufficient to show that he committed the specific burglaries charged and that

there was no evidence that he stole a firearm or knew that one was stolen during any of the

burglaries.        The trial court dismissed the count concerning the Wolover burglary but declined to

dismiss the remaining              charges.     With regard to the theft charge, the trial court reasoned that

Harsh had acted with the intent to facilitate the theft of any item within a residence and that he

knew Demmon had a propensity to steal firearms.

            Harsh then testified in his             own   defense.           He admitted participating in a number of

burglaries, and when shown photographs of the homes supporting the charges, Harsh thought

that   it    was    possible      that   he had burglarized the Davis, McNamara, Waldron, and Sauve


 residences.        The Bishop and King residences did not look familiar, but he admitted burglarizing

 homes      on    Blue Mountain Road, which            was where            King lived. Harsh testified that he was not

 aware that any guns had been taken during the burglaries and that Demmon had agreed not to
                                                                     4.
44085 -7 -II



take guns when Harsh was helping him. Harsh also explained that once he and Demmon entered

a home, they went through it separately, and he admitted that he never checked afterward to see

if Demmon had            pocketed      anything        without     his knowledge.             Harsh acknowledged that Demmon


would look through any guns he found in a house and that he had prevented Demmon from

taking firearms on a couple of occasions.

           During closing, the State argued that the evidence showed that Harsh was an accomplice

to theft   of a   firearm. The State asserted that Harsh' s purpose was to facilitate the crime of theft .


and   that he was        responsible         for the   scope of     his       partner' s    theft.   The State also maintained that


Harsh' s knowledge that Demmon might take firearms supported his conviction of the firearm

theft as an accomplice.


           After the jury found Harsh guilty as charged, the trial court imposed an exceptional

sentence     of    126   months        based    on     his   offender     score        of   25.   On appeal, Harsh challenges the

                                                                                   1
sufficiency       of   the   evidence       supporting his     convictions.




                                                               ANALYSIS


I          SUFFICIENCY OF THE EVIDENCE


           A.          STANDARD OF REVIEW


           Evidence is sufficient to support a conviction if, viewed in the light most favorable to the

prosecution, it permits any rational trier of fact to find the essential elements of the crime beyond
 a reasonable      doubt. State         v.    Salinas, 119 Wash. 2d 192, 201, 829 P.2d 1068 ( 1992). "                    A claim of


 insufficiency admits the truth of the State' s evidence and all inferences that reasonably can be
 drawn therefrom."               Salinas, 119 Wash. 2d           at   201.       Circumstantial and direct evidence are equally



 1
     Because Harsh'          s   pro   se    statement       of additional         grounds (      SAG) addresses the accomplice

 liability issue that his appellate attorney raises, we do not discuss the SAG separately.
                                                                          5
44085 -7 -II




reliable.    State   v.     Delmarter, 94 Wash. 2d 634, 638, 618 P.2d 99 ( 1980).                We defer to the trier of


fact on issues of conflicting testimony, credibility of witnesses, and the persuasiveness of the

evidence.      State   v.    Walton, 64 Wn.     App.    410, 415 -16, 824 P.2d 533 ( 1992).        We now apply these

standards to Harsh' s convictions.


        B.           THEFT OF A FIREARM


        Harsh argues initially that because he did not know Demmon was going to take a firearm

during their burglaries, the evidence was insufficient to prove that he was an accomplice to theft
of a firearm.


            A person is guilty of theft of a firearm if he or she commits a theft of any firearm."

RCW 9A. 56. 300( 1).            There was no evidence that Harsh took a firearm during the burglaries; the

                                    he                                to Demmon'       firearm theft.    The trial court
only issue      was       whether        was    an    accomplice                   s




instructed the jury on accomplice liability as follows:

                     A person is an accomplice in the commission of a crime if, with
        knowledge or intent that it will promote or facilitate the commission of the crime,
        he aids or agrees to aid another person in planning or committing the crime.
                     The      word "    aid"   means     all   assistance    whether   given   by   words,   acts, _

            encouragement,        support, or presence.         A person who is present at the scene and
            ready to assist by his or her presence is aiding in the commission of the crime.
            However, more than mere presence and knowledge of the criminal activity of
            another must be shown to establish that a person present is an accomplice.

Clerk' s Papers at 46.


            As the trial court instructed the jury, a person must have knowledge that he or she was

                or   facilitating      the   crime   charged    to be   an   accomplice   to that   crime.   In re Pers.
promoting


Restraint of Wilson, 169 Wn.                 App.    379, 390, 279 P.3d 990 ( 2012) (     citing State v. Cronin, 142
Wash. 2d 568, 579, 14 P.3d 752 ( 2000)).                  Specific knowledge of each element of the principal' s


 crime need not        be    proved,   however, to      convict a person as an accomplice.          State v. Roberts, 142



                                                                  6
44085 -7 -II



Wn.2d 471, 513, 14 P.3d 713 ( 2000); State v. Rice, 102 Wash. 2d 120, 125, 683 P.2d 199 ( 1984).


General knowledge of the crime is sufficient to support a finding of accomplice liability.

Roberts, 142 Wash. 2d at 513.


          Both the trial court and the State reasoned below that the underlying crime was theft and

that Harsh was an accomplice to his partner' s theft regardless of his knowledge of the specific

items taken.      Harsh does not dispute that the evidence was sufficient to support a finding of

accomplice      liability   under     the general theft          statute.   See RCW 9A. 56. 020( 1)(        a) (   theft means to



 wrongfully obtain or exert unauthorized control over the property or services of another or the

value   thereof, with       intent to deprive him             or   her   of such   property     or   services ").    The issue is


whether evidence sufficient to sustain accomplice liability for theft is also sufficient to sustain

accomplice      liability for       theft   of a   firearm.      Because the definition of theft in the general theft


statute applies to the crime of theft of a firearm, theft of a firearm is simply a theft where the

property taken is      a gun.        See RCW 9A.56. 300( 4) ( definition of theft under general theft statute


applies   to   crime of     theft   of a    firearm). An         accomplice   is   one whose purpose         is to "'   promote or




facilitate the   particular conduct          that   forms the basis for the         charge.'"    Roberts, 142 Wash. 2d at 510


                                                              6( b) ( 1985)) (                             Here, the particular
 quoting MODEL PENAL CODE § 2. 06,                    cmt.                        emphasis omitted).




conduct    that formed the basis for theft of                a   firearm    was   theft.   RCW 9A. 56. 020.         Harsh clearly

knew that his purpose in entering the residences unlawfully with Deminon was to assist him in

committing theft, and his general knowledge of that intended crime was sufficient to support his
 conviction of theft of a firearm as an accomplice.


          The evidence also showed that Harsh knew Demmon liked to take firearms and might do

 so during the burglaries in which Harsh participated despite their agreement to the contrary.

 Harsh testified that Demmon would look through any firearms found in a residence and that he
                                                                     7
44085 -7 -II



had   prevented       Demmon from taking firearms                 on    multiple      occasions.   During his interview,

Harsh did not remember any guns being taken but added that Demmon could have taken some:

 Cuz I   caught      him    a couple   times    doing   that too....          Like a gun or something, you know, you

could   just   put   that in   your waistband."         Ex. 2,   at    128.    He admitted that Demmon would have


taken   guns without         telling him.      The trial court summarized the evidence concerning Harsh' s

knowledge of the potential for firearm theft as follows:

         Mr. Harsh was aware that Mr. Demmon had a propensity to steal firearms, even
         though Mr. Harsh contended in his statement, and I have no reason to disbelieve
         his contention, that he was categorically against the theft of firearms, uh, the theft
          of firearms did occur. And he indicated that he had caught Joey Demmon stealing
          firearms and knew that that was a possibility any time they entered a house,
          particularly with regard to a handgun which could be readily concealed.

3 Report of Proceedings at 316.


          Consequently, in addition to showing that Harsh knew that he was promoting the crime

of   theft, the   evidence showed        that he      knew    such    theft   might   include firearms.    When viewed in


the light most favorable to the State, the evidence was sufficient to show that Harsh knowingly

aided in the theft of a firearm and that he was an accomplice to that crime.

          C.          RESIDENTIAL BURGLARY


          Harsh also argues that the evidence was insufficient to support his convictions for

burglarizing         six   specific   residences.       He asserts that the State relied on his confession to


 committing several burglaries to prove that he committed the specific burglaries charged, rather

than actually presenting          evidence      that   he    committed    the   charged   burglaries.     We disagree.   Our


 statement of facts shows that the State introduced several witnesses who provided details that,

 when combined with Harsh' s interview statements, showed that he burglarized the six specific

 residences       that formed the       basis    of    the   burglary    charges.       When viewed in the light most



                                                                  8
44085 -7 -II




favorable to the State, the evidence was sufficient to support Harsh' s six residential burglary

convictions.



        Affirmed.


        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2. 06. 040, it is so ordered.




We concur:




                                                9